DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 and 19-20 are objected to because of the following informalities:  
Withdrawn claims 1-9 and 19-20 should be cancelled.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-18 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 9,621,243 Application No. 14/559,637. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10-18 of the instant application are anticipated by claims 10-18 of the above recited patent.
s 10-18 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 10,735,075 Application No. 16/356199. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10-18 of the instant application are anticipated by claims 10-18 of the above recited patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed 
publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 10 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Sun et al. (hereinafter referred to as Sun, US 2015/0236801).
As to claim 10, Sun teaches a method of operating a communication system, comprising the steps of: receiving a plurality of channel state information reference signal (CSI-RS) sub- resources from a remote transceiver (par. 6, 19, and 27); producing channel state information (CSI) signals in modes configured by radio resource control (RRC) signaling for the respective sub-resources (par. 6, 19, and 27); and transmitting the respective CSI signals to the remote transceiver (par. 6, 19, and 27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Sayana et al. (hereinafter referred to as “Sayana”, US 2013/0301448).


Sayana further teaches that the CSI signals for different CSI-RS sub-resources are configured with different reporting priorities (par. 68-72, claims 6 and 17).
It would have been obvious to one of ordinary skill in the art that the CSI signals for different CSI-RS sub-resources are configured with different reporting priorities in order to avoid collisions of CSI reports.
As to claim 12, Sun does not expressly teach that the mode configuration signals are independent from each other.
Sayana further teaches that the mode configuration signals are independent from each other (par. 66 and 82).
It would have been obvious to one of ordinary skill in the art that the mode configuration signals are independent from each other in order to perform CSI feedback reporting corresponding to multiple CSI-RS resources.
As to claim 13, Sun does not expressly teach that a CSI signal for a first CSI-RS sub-resource comprises at least one of a rank indicator (RI), a precoding matrix indicator (PMI), and a channel quality indicator (CQI), and wherein a CSI signal for a second CSI-RS sub-resource comprises at least one of a RI, a PMI, and a CQI.
Sayana further teaches that a CSI signal for a first CSI-RS sub-resource comprises at least one of a rank indicator (RI), a precoding matrix indicator (PMI), and a channel quality indicator (CQI), and wherein a CSI signal for a second CSI-RS sub-resource comprises at least one of a RI, a PMI, and a CQI (par. 46, 62, 63, and 68).

As to claim 14, Sun does not expressly teach that the CSI signals comprise a first CSI signal for a first bandwidth and a second CSI signal for a second bandwidth.
Sayana further teaches that the CSI signals comprise a first CSI signal for a first bandwidth and a second CSI signal for a second bandwidth (fig. 6, par. 68 and 100).
It would have been obvious to one of ordinary skill in the art that the first CSI signal for the first bandwidth and the second CSI signal for the second bandwidth in order to improve CSI feedback for CoMP communication(s).
As to claim 15, Sun does not expressly teach that the CSI signals comprise a first CSI signal having a first periodicity and a second CSI signal having a second periodicity.
Sayana further teaches that the CSI signals comprise a first CSI signal having a first periodicity and a second CSI signal having a second periodicity (par. 61 and 67).
It would have been obvious to one of ordinary skill in the art that the CSI signals comprise a first CSI signal having a first periodicity and a second CSI signal having a second periodicity in order to improve CSI feedback for CoMP communication(s).


Sayana further teaches that the CSI signals are received periodically in different subframes (par. 9, 61-63, and 65).
It would have been obvious to one of ordinary skill in the art that the CSI signals are received periodically in different subframes in order to avoid collisions of CSI signals.
As to claims 17, Sun does not expressly teach that the CSI signals are received aperiodically in response to an uplink (UL) grant.
Sayana further teaches that the CSI signals are received aperiodically in response to an uplink (UL) grant (par. 57, 74, and 75).
It would have been obvious to one of ordinary skill in the art that the CSI signals are received aperiodically in response to an uplink (UL) grant in order to avoid collisions of CSI signals.
As to claims 18, Sun does not expressly teach that the CSI signals are received aperiodically in response to  a trigger signal that requests one of no CSI report, a first CSI report, a second CSI report, and the first and second CSI reports.
Sayana further teaches that the CSI signals are received aperiodically in response to a trigger signal that requests one of no CSI report, a first CSI report, a second CSI report, and the first and second CSI reports (UL grant has non-zero value for a CSI request field, par. 75, 94, and 95).
It would have been obvious to one of ordinary skill in the art that the CSI signals are received aperiodically in response to a trigger signal that requests one of no CSI report, a first CSI report, a second CSI report, and the first and second CSI reports in order to avoid collisions of CSI signals.

Conclusion

Xiong et al., abstract, Figs. 1-3
Su et al. (US 2014/0029463), figure 1, abstract
Ni et al. (US 2015/0124726), figures 1-3, abstract
Park et al. (US 2014/0241323), figures 17-19, abstract
Xu et al. (US 2014/0036809), figure 10
Ko et al. (US 2014/0204853), figures 1-17
Hammarwall et al. (US 2015/0200755), abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRESHTEH N AGHDAM/
Primary Examiner, Art Unit 2632